Citation Nr: 1626626	
Decision Date: 07/05/16    Archive Date: 07/14/16

DOCKET NO.  12-01 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for chronic fatigue disorder, to include as secondary to service-connected diabetes mellitus, type II. 

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus, type II.  

3.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for tinnitus.

4.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, and sleep disorder not otherwise specified (NOS).  

5.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus, type II.

6.  Entitlement to service connection for tinnitus.

7.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, depression, and sleep disorder NOS.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to December 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The case has since been transferred to the RO in St. Petersburg, Florida.

In a March 2014 correspondence, the Veteran withdrew his request for a Board hearing.  

The Board is cognizant that the United States Court of Appeals for Veterans Claims (Court) has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board observes that the record shows that the Veteran has been variously diagnosed with mental health disorders; therefore the issue has been recharacterized as reflected on the title page.

After the supplemental statement of the case (SSOC) was issued in February 2012, additional VA treatment records and Social Security Administration records were associated with the claims file.  In addition, the Veteran submitted additional evidence in support of his appeal for service connection for an acquired psychiatric disorder.  No waiver of Agency of Original Jurisdiction (AOJ) consideration was provided; however, the additional evidence is only pertinent to the Veteran's service connection claim for an acquired psychiatric disorder.  As that issue is remanded, as discussed further below, the Board can proceed to adjudicate the other claims on appeal, as no waiver with regard to those claims is required.  38 C.F.R. §§ 19.37, 20.1304 (2015).

The issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, depression, and sleep disorder NOS, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a July 2008 rating decision, the RO denied a claim for entitlement to service connection for a fatigue disorder; the Veteran did not submit a Notice of Disagreement (NOD), no new and material evidence was submitted within one year of the decision, and the decision became final.

2.  The evidence received since the July 2008 rating decision is cumulative or redundant of evidence of record, does not relate to an unestablished fact, and does not raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for chronic fatigue disorder, to include as secondary to service-connected diabetes mellitus, type II.  

3.  In a November 2004 rating decision, the RO denied a claim for entitlement to service connection for hypertension; the Veteran did not submit a NOD, no new and material evidence was submitted within one year of the decision, and the decision became final.  

4.  The evidence received since the November 2004 rating decision is not cumulative or redundant, does relate to an unestablished fact, and does raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus, type II.  

5.  In a July 2008 rating decision, the RO denied a claim for entitlement to service connection for tinnitus; the Veteran did not submit a NOD, no new and material evidence was submitted within one year of the decision, and the decision became final.

6.  The evidence received since the July 2008 rating decision is not cumulative or redundant, does relate to an unestablished fact, and does raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for tinnitus.

7.  In a July 2008 rating decision, the RO denied a petition to reopen a claim for entitlement to service connection for PTSD and depression; the Veteran did not submit a NOD, no new and material evidence was submitted within one year of the decision, and the decision became final.

8.  The evidence received since the July 2008 rating decision is not cumulative or redundant, does relate to an unestablished fact, and does raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, depression, and sleep disorder NOS.  

9.  The evidence does not demonstrate that the Veteran's hypertension had its onset during active duty service, manifested within one year of separation from service, or is otherwise etiologically related to service; and it is not proximately due to, the result of, or aggravated by, his service-connected diabetes mellitus, type II. 

10.  Resolving all reasonable doubt in favor of the Veteran, the evidence shows that the Veteran's tinnitus is a symptom of the Veteran's service-connected bilateral hearing loss, and therefore, is related to his in-service noise exposure.  


CONCLUSIONS OF LAW

1.  The July 2008 rating decision that denied the Veteran's claim for entitlement to service connection for fatigue disorder is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

2.  New and material evidence has not been received to reopen the claim of entitlement to service connection for chronic fatigue disorder, to include as secondary to service-connected diabetes mellitus, type II.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  The November 2004 rating decision that denied the Veteran's claim for entitlement to service connection for hypertension is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

4.  New and material evidence has been received to reopen the claim of entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus, type II.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

5.  The July 2008 rating decision that denied the Veteran's claim for entitlement to service connection for tinnitus is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

6.  New and material evidence has been received to reopen the claim of entitlement to service connection for tinnitus.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

7.  The July 2008 rating decision that denied the Veteran's petition to reopen a claim for entitlement to service connection for PTSD and depression is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

8.  New and material evidence has been received to reopen the claim for entitlement to service connection for an acquired psychiatric disorder, to include PTSD, depression, and sleep disorder NOS.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

9.  The criteria to establish entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus, type II, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2015).

10.  The criteria to establish entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  Id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  It should not be assumed that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Id.   

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.  

I. Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board finds that the notice requirements have been satisfied by a September 2009 letter. 

The Board also concludes that the duty to assist has been satisfied as all pertinent service records, post-service treatment records, and lay statements are in the claims file.  In addition, the Veteran underwent a VA examination for hypertension in February 2009 and VA audiological examinations in July 2010 and October 2011.  

No VA examination was afforded to the Veteran for his claimed chronic fatigue disorder or acquired psychiatric disorder, but such duty to assist is not applicable unless new and material evidence is presented or secured.  38 U.S.C.A. § 5103A(f); 38 C.F.R. § 3.159(c)(4).

VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his claims.  The Veteran has not identified any outstanding evidence that needs to be obtained.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal of these issues have been obtained and the case is ready for appellate review.

For the above reasons, the Board finds that VA has fulfilled its duties to notify and assist the Veteran.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the claims.

II. New and Material Evidence

Laws and Regulations

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement (NOD) with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c) (West 2014); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, 20.302(a) (2015).

If new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id. 

Additionally, 38 C.F.R. § 3.156(b) provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal.  See also Bond v. Shinseki, 659 F.3d. 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-162 (1999).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

	Chronic Fatigue Disorder

In a July 2008 rating decision, the RO denied the Veteran's claim for service connection for fatigue disorder.  In July 2008, the Veteran was advised of the rating decision and his appellate rights.  The Veteran did not file a NOD.  In addition, no new and material evidence pertaining to the Veteran's claim was received within one year of the July 2008 rating decision.  Therefore, the July 2008 rating decision is final.  

In the July 2008 rating decision, the RO denied the Veteran's claim for service connection for fatigue disorder, because the Veteran did not present evidence that he had a current diagnosis for fatigue disorder or that such disorder was etiologically related to his military service.  The evidence of record at the time of this decision consisted of military personnel records, service treatment records (STRs), private treatment records, and VA treatment records from November 2004 to January 2008.

Since the Veteran's last prior final denial in July 2008, the record includes a September 2009 lay statement, a February 2009 examination report, an April 2010 VA Emergency Department Note, and a February 2012 lay statement.  In his September 2009 statement, the Veteran asserted a new theory of entitlement claiming that his fatigue disorder was caused by his service-connected diabetes mellitus, type II.  The February 2009 VA examination report did not reflect any findings that the Veteran had any fatigue symptoms.  Notably, the examiner found that the Veteran was not restricted in his ability to perform strenuous activities.  The April 2010 VA Emergency Department Note documents that the Veteran had a history of chronic fatigue syndrome and did not exert himself.  Finally, in the February 2012 statement, the Veteran reported that he had told his VA doctors that he experienced extreme tiredness and fatigue.  None of these records include a confirmed diagnosis of chronic fatigue disorder or evidence relating the Veteran's claimed fatigue disorder to either his active duty service or his service-connected diabetes mellitus, type II.  

The Board finds that the September 2009 statement, February 2009 examination report, April 2010 VA Emergency Department Note, and February 2012 statement do not relate to an unestablished fact and do not raise a reasonable possibility of substantiating the claim.  Consequently, the claim may not be reopened, because no new and material evidence has been received demonstrating either that the Veteran has a current diagnosis for chronic fatigue disorder or that his fatigue disorder was etiologically related to his active duty service or his service-connected diabetes mellitus, type II.  

	Hypertension

In a November 2004 rating decision, the RO denied the Veteran's claim for service connection for hypertension.  In November 2004, the Veteran was advised of the rating decision and his appellate rights.  The Veteran did not file a NOD.  In addition, no new and material evidence pertaining to the Veteran's claim was received within one year of the November 2004 rating decision.  Therefore, the November 2004 rating decision is final.  

In the November 2004 rating decision, the RO denied the Veteran's claim for service connection for hypertension, because the Veteran did not present evidence that his hypertension was etiologically related to his herbicide exposure during active duty service.  The evidence of record at the time of the decision consisted of military personnel records, STRs, and private treatment records.   

Since the Veteran's last prior final denial in November 2004, the record includes a February 2009 VA examination report.  Upon consideration of the Veteran's medical records and an objective evaluation, the examiner provided a medical opinion regarding the relationship between the Veteran's hypertension and his service-connected diabetes mellitus, type II.  The Board finds that this evidence is new as it was not previously of record and tends to prove a previously unestablished fact necessary to substantiate the underlying claim of service connection.  The February 2009 examination report will be presumed credible for the purpose of reopening the claim.  Consequently, the claim of entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus, type II, is reopened.  

	Tinnitus

In a July 2008 rating decision, the RO denied the Veteran's claim for service connection for tinnitus.  In July 2008, the Veteran was advised of the rating decision and his appellate rights.  The Veteran did not file a NOD.  In addition, no new and material evidence pertaining to the Veteran's claim was received within one year of the July 2008 rating decision.  Therefore, the July 2008 rating decision is final.  

In the July 2008 rating decision, the RO denied the Veteran's claim for service connection for tinnitus, because the Veteran did not present evidence of a diagnosis for tinnitus or that his tinnitus was etiologically related to his active duty service.  The evidence of record at the time of the decision consisted of military personnel records, STRs, private treatment records, and VA treatment records from November 2004 to January 2008.

Since the Veteran's last prior final denial in July 2008, the record includes a May 2010 private audiology report, a July 2010 VA examination report and an October 2011 VA examination report.  These reports all establish that the Veteran has a current diagnosis for tinnitus and the May 2010 and October 2011 reports provide medical opinions on the etiology of the Veteran's tinnitus.  The Board finds that this evidence is new as it was not previously of record and tends to provide a previously unestablished fact necessary to substantiate the underlying claim of service connection.  The private and VA examination reports will be presumed credible for the purpose of reopening the claim.  Consequently, the claim of entitlement to service connection for tinnitus is reopened. 

	Acquired Psychiatric Disorder

The Veteran's original claim for service connection for a mental disorder and PTSD was denied in a November 2004 rating decision; the Veteran did not appeal the decision, and it is final.  

In the November 2004 rating decision, the RO denied the Veteran's claim for service connection for a mental disorder, because the Veteran's in-service diagnosis for emotionally unstable personality was found to have existed prior to service and to be a congenital or developmental defect unrelated to military service.  With regard to the Veteran's service connection claim for PTSD, the RO found that the Veteran did not present evidence of a PTSD diagnosis or provide sufficient evidence to verify his claimed in-service stressors.  

In a July 2008 rating decision, the RO denied the Veteran's claim for service connection for depression and his petition to reopen a claim for service connection for PTSD.  In July 2008, the Veteran was advised of the rating decision and his appellate rights.  The Veteran did not file a NOD.  In addition, no new and material evidence pertaining to the Veteran's claim was received within one year of the July 2008 rating decision.  Therefore, the July 2008 rating decision is final.  

In the July 2008 rating decision, the RO denied the Veteran's claim for service connection for depression, because the Veteran did not present any evidence that his depression was etiologically related to his active duty service.  With regard to the Veteran's service connection claim for PTSD, the RO denied the Veteran's petition to reopen, because no new and material evidence had been submitted, which showed that the Veteran had a current diagnosis for PTSD or presented evidence to verify his claimed in-service stressors.  The evidence at the time of this decision consisted of military personnel records, STRs, a formal finding memorandum, private treatment records, and VA treatment records from November 2004 to January 2008.

Since the Veteran's last prior final denial in July 2008, the record includes an April 2011 VA Psychiatry Initial Evaluation Note and a September 2012 VA Form 21-0871 (Statement in Support of Claim for PTSD).  Following an interview and objective evaluation, in April 2011, the VA psychiatrist diagnosed the Veteran with chronic PTSD.  Additionally, the Veteran submitted a September 2012 statement providing information, which could be used to verify his in-service stressors.  The Board finds that this evidence is new as it was not previously of record and tends to prove a previously unestablished fact necessary to substantiate the underlying claim of service connection.  The April 2011 VA Psychiatry Initial Evaluation Note and September 2012 VA Form 21-0871 will be presumed credible for the purpose of reopening the claim.  Consequently, the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, depression, and sleep disorder NOS, is reopened.  

III.  Service Connection

Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For certain chronic diseases, such as organic diseases of the nervous system and hypertension, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  When a chronic disease is not shown to have manifested to a compensable degree within one year after service, under 38 C.F.R. § 3.303(b) for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support a claim for such diseases; however, such continuity of symptomatology may only support a claim for those chronic diseases listed under 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Organic diseases of the nervous system include tinnitus.  See Fountain v. McDonald, 27 Vet. App. 258 (2015).

Service connection for chronic diseases may also be established by chronicity and continuity of symptomatology.  See 38 C.F.R. § 3.303(b).  Continuity of symptomatology may establish service connection if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is post-service evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

A claim for secondary service connection requires medical evidence that connects the asserted secondary disability to the service-connected disability.  Velez v. West, 11 Vet. App. 148, 158 (1998).  In order to establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a link between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service connected disability.  In such an instance, the Veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b) (2015); see Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Pertinent law further provides that a Veteran who served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2015).  For purposes of application of this legal presumption, service in the Republic of Vietnam means actual service in-country in Vietnam from January 9, 1962 through May 7, 1975, and includes service in the waters offshore, or service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. §§ 3.307(a)(6)(iii), 3.313(a) (2015).  In this case, the evidence shows that the Veteran served in-country in the Republic of Vietnam, but does not show that the Veteran has been diagnosed with a presumptive disease for exposure to herbicides related to the issues on appeal.  Therefore, the Veteran is not entitled to consideration of presumptive service connection on this basis for his claimed hypertension and tinnitus.  See DD Form 214.  

Notwithstanding the provisions relating to presumptive service connection, a Veteran may establish service connection for a disability with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

	Hypertension

The Veteran contends that his hypertension was caused or aggravated by his service-connected diabetes mellitus, type II.  See February 2012 statement.  

STRs do not document any findings related to any complaints, treatment or diagnoses for hypertension.  

Available private treatment records show that the Veteran had elevated blood pressure readings in 1991 (130/80 and 160/80).  A November 2002 private treatment reflects the earliest diagnosis for high blood pressure.  

A November 2004 VA Primary Care Physician Note documents that the Veteran was being treated with medication for hypertension.  

In February 2009, the Veteran underwent a VA examination.  The examiner noted that the onset of the Veteran's diabetes was in 1990 and his hypertension was in 2004.  Following an objective evaluation, the examiner diagnosed the Veteran with hypertension.  Based on a review of medical literature, the examiner concluded that diabetes does increase the risk for coronary artery disease (CAD), but no literature supports that diabetes causes hypertension.  Furthermore, the examiner found that hypertension is not a condition that is worsened or increased by the Veteran's diabetes.  

The findings of a May 2010 VA examination to evaluate the Veteran's diabetes mellitus reiterated that hypertension is not a complication of diabetes.  

Based on a careful review of the subjective and clinical evidence, the Board finds that the preponderance of the evidence weighs against finding in favor of the Veteran's service connection claim for hypertension.

As an initial matter, the Veteran does not assert, and the evidence does not show, that his hypertension is directly related to his active duty service, to include herbicide exposure.  Indeed, the Veteran separated from service with no objective findings or diagnosis related to hypertension.  

Rather, the Veteran asserts that his hypertension is causally related to his service-connected diabetes mellitus, type II.  The Board finds that the February 2009 VA examiner's opinion is the most probative evidence as to the etiology of the Veteran's hypertension.  Upon consideration of the Veteran's medical records and medical literature, the examiner determined that there was no relationship between the Veteran's hypertension and diabetes mellitus, type II.  Noting that while diabetes does increase the risk for CAD, the examiner found that there was no medical basis to support that diabetes caused hypertension.  The Board finds that the February 2009 VA examiner's opinion provides a sufficient rationale as it was based on a thorough review of the evidence and reference to medical literature.  In addition, the Veteran did not provide any medical evidence to the contrary.  Thus, the Board concludes that the Veteran is not entitled to service connection on a secondary basis.  

Nevertheless, the Board must also address whether the Veteran is entitled to service connection on a presumptive basis.  Hypertension is a chronic disease under 38 C.F.R. § 3.309(a); however, the evidence shows that the Veteran's hypertension was not diagnosed until, at the earliest, 2002, which is 34 years after his discharge.  The Board finds that the evidence does not show that the Veteran's hypertension manifested within one of his discharge; nor does it show that he had continuous symptoms of hypertension following service.  Elevated blood pressure readings in 1991 are still too distant from his period of service to demonstrate early indications of hypertension.  Thus, the Veteran's hypertension is not entitled to presumptive service connection as a chronic disease or on the basis of continuity of symptomatology under 38 C.F.R. § 3.303(b).  

Finally, the Veteran has not presented any competent and credible evidence that his hypertension was either caused or aggravated by his service-connected diabetes mellitus, type II.  The Veteran has only provided his lay assertions of a causal connection between his diabetes mellitus and hypertension.  Although lay evidence may be competent to establish medical etiology or nexus, the Veteran has not demonstrated that he has the requisite specialized knowledge to relate his current hypertension to his service-connected diabetes mellitus, type II.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Therefore, the Board finds that the Veteran's lay testimony is not competent to address either causation or aggravation, and thus, offers little probative value.

In summary, the Veteran is not entitled to service connection for hypertension on a direct, presumptive, or secondary basis, therefore, the benefit-of-the-doubt rule does not apply, and the service connection claim must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55.

	Tinnitus

The Veteran contends that his tinnitus began when he was exposed to noise from anti-aircraft guns firing while serving aboard the USS Garrett County during active duty service.  See February 2012 statement.  

Military personnel records document that the Veteran served aboard the USS Garrett County and his military occupational specialty (MOS) was Machinist Mate.  See DD Form 214.  

STRs do not document any complaints, treatment or diagnosis for tinnitus, or any other ear-related problems.  

According to a March 2004 private treatment record, the physician noted that the Veteran had mild tinnitus, which was bilateral and constant.  

A May 2010 private audiology report reflects that the Veteran reported having a 35-year history of bilateral, ringing-type tinnitus.  The audiologist noted that the Veteran had a positive history for military noise exposure.  Following an objective evaluation, the audiologist diagnosed the Veteran with bilateral mild to moderate sensorineural hearing loss.  In addition, the audiologist found that the Veteran's tinnitus was likely non-pathological and related to cochlear rather than retrocochlear or central pathology.  No other etiological opinion was provided.  

In July 2010, the Veteran underwent a VA audiological examination.  The Veteran reported that he noticed his tinnitus beginning in 1967.  During service, the Veteran served as an engineman and often fired guns from the ship.  No post-service occupational or recreational noise exposure was reported.  Following objective evaluation, the examiner diagnosed the Veteran with bilateral high frequency sensorineural hearing loss and bilateral tinnitus.  No etiological opinion was provided.  

In October 2011, the Veteran underwent another VA audiological examination.  Following an objective evaluation, the examiner opined that the Veteran has a diagnosis of clinical hearing loss and his tinnitus is at least as likely as not a symptom associated with the hearing loss as tinnitus is known to be a symptom associated with hearing loss.  

Based on a careful review of the subjective and clinical evidence, and resolving all reasonable doubt in favor of the Veteran, the Board finds that the evidence is at least in equipoise as to whether the Veteran's tinnitus is related to his in-service noise exposure.  

The Veteran is currently service-connected for bilateral hearing loss.  The October 2011 VA examiner found that the Veteran's tinnitus was at least as likely as not a symptom associated with his bilateral hearing loss.  Therefore, as the Veteran's tinnitus has been shown to be a symptoms of his service-connected bilateral hearing loss, service connection for tinnitus must also be granted.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55.







							(Continued on the next page)

ORDER

New and material evidence has not been received, and the appeal to reopen the claim for entitlement to service connection for chronic fatigue disorder, to include as secondary to service-connected diabetes mellitus, type II, is denied.  

New and material evidence has been received, and the appeal to reopen the claim for entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus, type II, is granted, to this extent only.

New and material evidence has been received, and the appeal to reopen the claim for entitlement to service connection for tinnitus is granted, to this extent only.  

New and material evidence has been received, and the appeal to reopen the claim for entitlement to service connection for an acquired psychiatric disorder, to include PTSD, depression, and sleep disorder NOS, is granted, to this extent only.

Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus, type II, is denied.

Entitlement to service connection for tinnitus is granted.  


REMAND

The Veteran is seeking service connection for an acquired psychiatric disorder, to include PTSD, depression, and sleep disorder NOS.  Unfortunately, a remand is required in this case for the issue remaining on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that the Veteran is afforded every possible consideration.

In January 2008, the RO issued a formal finding memorandum that information required to corroborate the Veteran's claimed stressors was not sufficient.  At the time, the Veteran had not submitted a completed VA Form 21-0871 to effectuate the research to verify his stressors.  

Moreover, the Veteran had not provided any evidence that he had a current PTSD diagnosis. 

Since that time, an April 2011 VA Psychiatry Initial Evaluation Note reflects that the Veteran has a current PTSD diagnosis.  Furthermore, in September 2012, the Veteran submitted a completed VA Form 21-0871.  However, no research has been conducted to verify the Veteran's asserted PTSD stressor.  A remand is required to perform such research based on the new information provided.  

Accordingly, the case is REMANDED for the following action:

1.  Contact Joint Services Records Research Center (JSRRC) and request that research be conducted to verify the death, due to severe head injury, of an individual aboard the USS Garrett County from July 1967 to September 1967.  

2.  Obtain all of the Veteran's outstanding treatment records, including Biloxi VA Medical Center (MC) treatment records from August 2013 to the present and Gainesville VAMC treatment records from November 2013 to the present.  

3.  Ask the Veteran to complete a release authorizing VA to obtain any outstanding mental health treatment records from the Vet Center.  Request the records, and if they are not obtained, provide the Veteran with notice of that fact and give an opportunity to submit the records.  

4.  Only after completing the above, to the extent possible, then, if new evidence shows that the Veteran's in-service stressors have been corroborated, schedule the Veteran for a VA psychiatric examination to determine the etiology of any current psychiatric disorder.  Provide the examiner with the Veteran's claims file, including a copy of this REMAND, for review.  

The examiner should diagnose any current psychiatric disorder.  For each diagnosed psychiatric disorder, the examiner should state whether it is at least as likely as not (50 percent probability or more) that any diagnosed psychiatric disorder is etiologically related to his active duty service, to include his claimed in-service stressor.  

A complete rationale for any opinion expressed must be provided.  

5.  Then, readjudicate the claim.  If the benefits sought on appeal remand denied, the Veteran should be provided with a SSOC.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







							(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


